Citation Nr: 1412023	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to higher ratings for the components of the Veteran's low back disability, currently assigned a rating of 10 percent prior to April 25, 2012, and a rating of 40 percent beginning April 25, 2012, for impairment of the lumbar spine; a rating of 20 percent beginning April 25, 2012, for right lower extremity radiculopathy; and a rating of 20 percent beginning April 25, 2012, for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to June 1997. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record. 

When this case was most recently before the Board in August 2013, it was remanded for further development.  While the case was in remand status, the appeal for service connection for residuals of cold injuries of the face and feet was resolved by a February 2014 rating decision granting the benefits sought.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Since the claim was most recently adjudicated by the originating agency in November 2013, additional pertinent evidence, including a March 2014 Compensation and Pension examination report, was added to Virtual VA.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC also should undertake any  development it determines to be warranted.

2.  Then, the RO or the AMC should readjudicate the issue on appeal in light of all pertinent evidence and legal authority, with attention to the VA medical records and VA examination report placed in Virtual VA in March 2014.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

